DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
	The term “sidewall surfaces” in claim 12, at very last two lines, should be read as – sidewall surfaces of the vertical channels – to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites limitations “depositing a third dielectric on the first layer of the first and second uncovered openings”, which are not fully understandable.  (Emphasis added)
	In annotated Fig. 3F of the current invention, it demonstrates depositing a third dielectric 314 on the N-doped region 306 and the P-doped region 322 in the first and second uncovered openings, respectively.  

    PNG
    media_image1.png
    416
    822
    media_image1.png
    Greyscale

	Thus, it is not clear as to why the third dielectric 314 being deposited on the first layer of the first and second openings.  Does “the first layer” in claim 5 refer to “the first layer of semiconductor material”, assuming the first layer of semiconductor layer is equivalent the combination of 306 and 322?  The applicant is invited to clarify the foregoing issues.

Allowable Subject Matter
Claims 1-4, 6-11 and 17-20 are allowed.
Claim 5 would be allowable if the 112-second-paragraph rejection is overcome.
Claims 12 would be allowable if the objection is overcome.
Claims 13-16 are objected to as being dependent upon an objected base claim 12, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, Gardner et al. to US 2021/0366904 teach an identical method of microfabrication, comprising:
forming a stack of dielectric layers 111/112/113 on a first layer of semiconductor material 170, the stack of dielectric layers 111/112/113 having at least three layers in which a first dielectric material 111/113 is positioned below and above a second dielectric material 112, the first dielectric material 111/113 being different from the second dielectric material 112 in that the second dielectric material 112 can be removed without removing the first dielectric material 111/113 (Fig. 1 and 6);
forming openings 230 in the stack of dielectric layers 111/112/113 such that the first layer of semiconductor material 170 is uncovered (Fig. 2);
epitaxially growing channel material 410/420 within uncovered openings 230 to form vertical channels 410/420 (Fig. 4);

removing a portion of the stack of dielectric layers 111/112/113 such that sidewall structures remain on the vertical channels 410/420 (i.. evolving from Fig. 4 to Fig. 5);
removing the second dielectric material 112 from the sidewall structures such that sidewall surfaces of the vertical channels 410/420 are uncovered (Fig. 6); and
forming a gate structure 714/715 and 724/725 on uncovered sidewall surfaces of the vertical channels 410/420 (Fig. 8).

Gardner reference, however, is not qualified as a prior art, as Gardner reference has the effective filing date of 5/22/20, which is after the effective filing date 5/1/20.  In addition, US ‘904 has the same applicant and inventors as that of the instant application.

In re claim 17, Gardner et al. to US ‘904 teach a semiconductor device (Figs. 1, 4, 6 and 17), comprising:
a substrate layer 130;
a layer of a first dielectric material 160;
a layer of semiconductor material 170;
a stack of dielectric layers 111/112/113 having at least three layers in which the first dielectric material 111/113 is positioned below and above a second dielectric material 112, the first dielectric material 111/113 being different from the second dielectric material 112 in that the second dielectric material 112 can be removed without removing the first dielectric material 111/113;
first openings 230 in the stack of dielectric layers 111/112/113 in which the layer of semiconductor material 170 is uncovered;
vertical channels 410/420 having epitaxially grown doped material in the first openings 230;
sidewall structures formed by second openings in the stack of dielectric layers 111/112/113 between the vertical channels 410/420 (Fig. 17);
third openings in the sidewall structures formed by removal of the second dielectric material 112 to the vertical channel 410/420 (Fig. 6); and
gate structures 714/715 and 724/725 in the third openings (Fig.8).

	US ‘904 failed to teach local interconnects connected to the gate structure of each vertical channel, the vertical channels configured to conduct current perpendicular to a working surface of the substrate.  In addition, there is no second referenced is able to remedy the deficiency of US ‘904 with reasonable motivation.   Furthermore, any 103 rejection against claim 17 would not work, as the effective filing date issue exists as stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Oct. 25, 2022



/HSIEN MING LEE/